 

a nd \t

Case 6:97-cr-60039-TAD-CBW Document 206 Filed 02/03/20 Page 1 of 7 PagelD #: 1083

UNT TED STATES DPrstRICT Court
RECENE \\NE STERN DISTRIC) df JouULSTANA

 

 

 

 

 

 

 

 

 

 

 

crn 03 UN
qn WOES ay LAFAYETTE DIVITSLION

a

 

 

 

 

 

 

Manuel David Hernandez - | |
Cpetitinner/ maven) (pty -seyhrt

 

 

Versus” Ceim, Not 9FY-CR- 60039-0l

 

 

 

 

 

United States. Of America FS YUSCYALSS Amendment
Crespondent) __ Nage [of 6)

 

 

 

 

 

 

 

won Motin To — Amend E Supplement’ Movant's

 

AUS CX 2255 Motivn; Under ted. BR. Cil Procedure
Rulecs) 15 Cad, Cd), “Seeking - Ke vet? Under both
The Recent U.S. Supreme Court Rulings Ot

 

 

 

 

 

TREHAIT And “DAVIS Coune Qo!)

 

 

 

 

 

Thet Are Deemed Ketrvactive On Collateral Keview

 

 

 

 

 

ereby Amending Document ET 139 Respectfully.

 

 

 

COMES NOW, petictiunet / movant neceby tendering this

 

Motion to ‘Amend. é “Supplement” the Pending 28 U,5.C.% 2955

 

 

with ‘kwlo- Separate? ; but highly relevant (15. Supreme Court

 

 

 
Case 6:97 -r-60089- TALE CNY Doshipgt Bo Filed 02/03/20 Page 2 of 7 PagelID #: 1084

Lo (
decisinas thet are Presently” Cetroactive_on collatera| Vevie W.

 

 

 

The decision of CREHA TL ¥" (sung, 2019); has clearly culed

 

 

in__mevant’s favor and cleaely manitest's his Actual- Innocence’

 

of the IZUSCRGIQAG@U) countts) 3, GF,

 

4

 

“Felon In Possession Of A firearm Crimes,

 

As it Presently Stands, this Movant, \s clearly cleemed

 

 

“Actual y= Tnnocent’ and 1s hereby entitled fo q

 

 

 

 

‘Free-Standing Remedy” and “entitlement to Relief. .

 

“REHAIF  C citstions- omitted), culed thet in order

 

for the Qov't to have Proven movant's guilt in 1998,

 

the Quy't must Prove, thus:

 

wo. C1) thet movant Knew before he pu sessed the
firearm that he knew he belanged to the
‘cateqory' of Persons under /3 U. S.6§ 4a @)c);

 

and (Q) thet movant Knew thet he was prohibrted by
__ federal |qw feyin Posse s5ing Q Picea cin,
after having been Convicted ot. q cdate felony .

 

 

Movant was indicted On or About October 22nd, 199%

 

during thet felevant time Deriod Movant never Knew he

 

 

belonged +, +he ‘category, of Pecsons listed in 3929 dC):

 

and tuckhermore never ‘Knew: that feferal- /aw at thet #me

 

 

 
 

Case 6:97-cr-60039-TAD,-CB Woo oF o Filed 02/03/20 Page 3 of 7 PagelID #: 1085

C fa

Prohibited movant from either “Constructive ly | ctl? 4

 

 

 

 

possessing a__tirearm _atter having been convicted

 

of _ theee- Cancucrent’ Stete Of Tilinois felonies “© ...

 

— -— ~ based 4 pon "KEHAT £" which is clearly

 

cetroactive on Callateral-review, Movant asserts

 

his Claim Cs) that he LS Now ‘Actually: -Lnnocent’

 

of Counts (3) (6), (4) Convictions and sentences

 

Under the siete [3 ni S, a4 922 cq Cl) .

 

this violates his ‘Lundamental- Substantive’

 

B th, th and [37 federa\ - Constitutional rights

 

and this ‘Sdatutory - Substantive’ US. Sup rem e Court

 

puling Ls guite Clear and televant to movents freedom.

 

 

W EREFORE, Sustice Militate’ That The Integrity

 

Of This federal Court Be Applied To further Promete

 

dhe Public's Trust And Manitest’s fairness +o

 

this movant’ Lite, Liberty gad Due Prowss bf Low,

 

 

 

 

[Movant, respectfully Moves Lhi's Honorable Court OF rev ie

 

Lo Tmmediately Vacate Count (3) (6), C4)

 

 

 

itheut Unneces sar) Del Gy of Hesitetion,

 

AA AV TT Ph cASE This Honorable Guct pf Loview..
PAT

 

 

 
 

 

cae On a oe TF
Case sar <rcome-r0 epore Filed 02/03/20 Page 4 of 7 PagelD #: 1086

page
Addi tionally, tho Sth Crrcurt € U.S. Supreme Court deecsion of |

 

 

Maurice Lamont Davis - ‘DAVIS (June, 20/4) Corfation s- Omitted 9

 

 

 

has culed clearly that 18 US.C9924()C3) CB) is Now deemed

 

‘Uacon sti tutionally- Vague indirect Contravention of the 57 Amend meat

 

 

oye ; a ca ~
Prahibition ag4inst “Vague- Law's under the Vague ness- Doctrine

 

Movant, assert's he is ‘Actually. Taaocent” of the 13 US.C$924aUMAG

Convictions € sentences ; contaned “in counts (2), (5) (3).

 

Movint's Comp aniin crimes or COredi vate) crimes that org g ered” 4 hese Dunishaeats

 

ate Counts CL), CY), (7), that charged both [3 USC§QU3 GEG) gad

 

L3 (L5.C.8 a Aiding & Abet ting! _. the ‘DAVT s' Ma\prity- Ruling,

 

has ruled thet . A Vague Law Ts Nv Leu At All’...

 

 

There remains only one- other possible May that_moviats 4 424@)CA)

 

convictions € sentences could have heen Prigge red is “Via? 13 US.6§ 9993) (8)
Ree sidual= Clause .

 

that _is highly Unconstitutional aad Contravenes movant) SH emendmeat

 

- . : ; . ( ;
protection ag 4in St being punished € Coavicled Under 4 Vague-Law ' that 1s (0tescaty

 

prohibited under the Vagueness- Doctrine . Examining the Companion crime statute

 

of 3 USC§RN3 Ce) and [8 USCB2  do-not fall under [3 USC 8 92OQA),

eee

 

t 7 7; 7 7
Since the Calegurical appcedeh announced tunder “Shepard (2005) Tay le L

 

Gn ‘De scams , ‘Sohnua L; would dictate thet yudye_Hark would have had

——

 

 

 
 

Case 6:97-cr-60039-TAD«CBW DagufnentZod Filed 02/03/20 Page 5 of 7 PagelD #: 1087
PP OFT pe sol 7 Pag

eXamine - completely tn the record the ‘statutory- elements’ of both
—+— | = pa eer

 

 

13 U,S.¢.% 2113 Ga) aad 13 UsS.C%a which @fter Conducting this

 

 

 

Searching ~eXaminatiun of the entire scope of the man statutty- dext
J q — ___f

 

 

one uauld then cleacly aad bright see that [3 USCS QU3G) does Catan

 

both ‘Moa-Violent and ‘ Fialent elements or Way's thet YQU3G@) can

 

he viola ted and wudge Heck por the gov't Can_elect thse harsher -elements.

 

Cleeely $213G) js Ga ‘Ind visible’ stake, and the ‘modified Cafe ge rial agplaich.

 

has fo place toe ober tuk The Cofegaried approach , The gett Avec Couct

 

are Never at [i hecty to pick Gad_chovse the harsher methods oc elemeats

——e

 

thet would constitute a crime of vislence, thet wuld then ‘trigger

 

dhe Convictions © sentences under §9a4cc(A) nor § Gal Ce) 3(AD.

 

O£ curse (3 USC§ IIB) is of 10 pualifitetion of discussion

 

since it 3 only an “aggravutin g- Seattociny element” gad at a

 

stank glyne (rime tself, SiNLe V2 34) describes jn the main-tet

 

the actual elen ments ar crime t€.4_tederal bank fobbery Crime,

 

Now, CXamining {3 U.S.C §2 aiding € abetting, thet us also charged
in_rel lotion to The Campania _ Crime charged 10__Guats Ch), CY) (1), in _‘veletid’

 

+o the (13 USCS Q13G) Crome and “surg - instructions would not guality

 

mint to he funivhed under [3 USl¥ 124OMA), nut § 994 @d(3MA)

 

 

Hence those elements desccibed 1n_13 US. $2 have Ao farce- elements,

 

 

 

 
 

Case 6:97-cr-60039-TAD-CBW Docuinept 20 pig 02/03/20 Page 6 of 7 PagelD #: 1088
ae ; if
One 244A, WO Cefeated the oaly pa ssble - Muy thet movant

 

Could have heen Convicted Gnd sentenced under [x USC8924 CQUMA), or $9240)

 

 

‘Secvad or yubsegueat - =" _woulel have heen vader the ‘Residud- Clause at

 

y Gat CC3I(B), thet DAVIS’ hes ruled is A Vague Law,

 

thet today is fo [eu at all. plus contravenes the 5t Amend meat

 

 

Va gueness- Doctrine... pe IVER Lop REL LE

F\C CN

 

Movant, aq sserts thet he (5. ACTUALLE- TWWOCENT

 

of the Convictivas ‘ad sentences C tere in Coats (2), C3) CP)

 

Gnd wuld heceby es pect fully move this hogirable - Court

 

te Vacote with presudice Counts (2), C5), CP)

 

Anh OR D ER H is LTamedcalte Relea sé from fede -[ri'ser,

 

Witheat “Supervisiya” vader (6 USC 336 2/ Ce) , smce he hes

 

Served and exceeded far deyoal the pecmiss.ble

 

Statutory qn guideline sentence he irvuld Aave proceed,

 

Under (8 USCS 2I3@)5 A), 1s USCF 2 |

 

MAY IT PLEASE THD PomPABle Ul of Raw

 

 

 

[0 GRAWT hin Relic adler Both RATA € "DAVES"

 

(26 iQ), As these lds. Sup remee _(oart Rulings Are Mow Retnaclive
On Collateral Review,  Siace. (aunt (2) (2) (5), (62, (3) (4)
Ace Mo Longer Vall Gave cfs,

 

[: s/ Ward Veruge / cet: “od be/o

 

 
 

Case 6:97-cr-60039-TAD-CBW Document 206 Filed 02/03/20 Page 7 of 7 PagelD #: 1089

CERT EFL E CATE

 

 

 

7

 

 

on

 

 

 

PND eS

SERIE

 

 

 

 

 

 

 

 

 

_. Ny. ALenue| David Hevnindea Ft F766 035

 

have. filed Dae. “Taigiae Hand: lw citten leith fhe Clee of (curt,

 

Motian Ta Aneall Sayple ment My 28 YUSCh 2255 Motion

 

Seekny Relic Under Bath" REUA TL” & “DAVES”

 

Tol mace fhe Pinole Chie? Judge. Maurice Heck

 

ft Grant thes Vader fed £ Gui. receduee. Kale LS G) £ (A)

 

 

(ln fhe 22nd iy ok. D4auey A020

 

 

gs SPE G

a)
6 AEF

 

 

Unde the (andl ty o£ floc nt Ls tal
+ hat fit Y Motion is anade fre anh caltect.

 

(oh LL 9 ke. magi

 

 

. hocely Kegucst Tam The_(lek_ ot (owt ALL Cop) of ee Aahr

 

anil “Wart Lib FF? HED

 

 

 
